UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7446


DAVID L. GUEST,

                  Petitioner – Appellant,

             v.

GEORGE M. HINKLE, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-00274-GBL-JFA)


Submitted:    December 15, 2009             Decided:   December 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David L. Guest, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David L. Guest seeks to appeal the district court’s

order   dismissing       as     untimely         his     28     U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue   absent      “a   substantial          showing          of    the     denial    of     a

constitutional      right.”           28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner     satisfies         this        standard       by        demonstrating          that

reasonable    jurists         would    find       that        any    assessment       of     the

constitutional      claims      by    the    district          court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude that Guest

has not made the requisite showing.                           Accordingly, we deny a

certificate    of    appealability           and       dismiss       the     appeal.          We

dispense     with    oral      argument       because          the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                             2